                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                               Eastern Division

Marcie D. Jenner, Trustee of CPDPE, Inc. 401K
Profit Sharing Plan and Trust, et al.
                                                        Plaintiff,
v.                                                                   Case No.:
                                                                     1:19−cv−06902
                                                                     Honorable Martha M.
                                                                     Pacold
Normal Properties, LLC, et al.
                                                        Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Monday, December 14, 2020:


         MINUTE entry before the Honorable Martha M. Pacold: The parties' initial joint
status report does not comply with the requirements set forth in this Court's template
because it does not identify the "citizenship of each named party.&qu;ot; The report
discusses the citizenship of Plaintiffs and of two defendants (Normal Properties LLC and
Lee Holliday), but does not discuss the citizenship of any other named defendants,
including Defendants Woods, Price, and Sampract. In addition, the allegations regarding
the citizenship of Normal Properties LLC are incomplete. Normal Properties is a limited
liability company. This Court's template requires the parties to identify the "state[] in
which any individual members of the business unit are citizens." The joint status report
does not do this. Instead, it simply asserts that "Normal Properties, LLC is a "citizen of
Indiana," without listing the LLC's members or the states in which those members are
citizens. That is not enough. See America's Best Inns, Inc. v. Best Inns of Abilene, LP,
980 F.2d 1072, 1074 (7th Cir. 1992); State St. Bank & Trust Co. v. Morderosian, 234 F.3d
1274, at *2 (7th Cir. 2000) ("Conclusional allegations are insufficient. A court needs to
know details, such as the state of incorporation and principal place of business of each
corporate party."). These deficiencies are particularly concerning because, as the parties
note, the "sole basis for [this Court's] jurisdiction is diversity" of citizenship. [35] at 2.
This Court has an "independent obligation" to assure itself of subject matter jurisdiction.
Arbaugh v. YH Corp., 546 U.S. 500, 501 (2006). Accordingly, the parties must submit, by
1/4/2021, a joint statement identifying the citizenship of each named party. If the members
of Normal Properties LLC are themselves LLCs, then the statement must identify their
members and disclose their citizenship, too. If any members are corporations, the
statement must list each corporation's state of incorporation and its corporate "nerve
center." For any individuals, the statement must identify where each individual is
domiciled, not merely the state where he or she currently resides. See Heinen v. Northrop
Grumman Corp., 671 F.3d 669 (7th Cir. 2012). The disclosures provided in the statement
shall be complete so that the Court has all requisite information to determine the
citizenship of the defendants. Finally, the Court notes that the complaint seeks relief
against unknown or non−record parties. A number of district courts have held that a
"plaintiff who includes unknown owners and nonrecord claimants as defendants cannot
attest to those defendants' place of citizenship in order to plead complete diversity
between the parties." First Bank v. Tamarack Woods, LLC, No. 13−CV−00058−WDS,
2013 WL 5436373, at *1 (S.D. Ill. Sept. 30, 2013) (collecting cases); see also Regions
Bank v. MMIL Entm't, LLC, No. 3:18−CV−3273, 2019 WL 2375118, at *3 (C.D. Ill.
June 5, 2019) ("Unknown Owners and Non−Record Claimants are not merely nominal
parties" and thus their inclusion "destroys complete diversity."). Therefore, the parties'
statement should also explain, citing legal authority from within this Circuit, why the
inclusion of non−record claimants does not destroy diversity jurisdiction. (rao, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
